Citation Nr: 0200711	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-07 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1998, for the award of pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO awarded 
pension benefits, effective January 29, 1999.  The veteran 
appealed the effective date.  In an April 2000 rating 
decision, the RO granted an effective date of October 21, 
1998, for the award of pension benefits.  In a February 2001 
rating decision, the RO granted an effective date of 
September 22, 1998, for the award of pension benefits.  

The veteran has not stated that he is satisfied with the 
grant of the September 22, 1998, effective date, and thus the 
appeal continues.


FINDING OF FACT

A claim for pension benefits was first received on September 
22, 1998.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than September 22, 1998, for the award of pension 
benefits.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the March 2000 rating decision on 
appeal, the RO explained its reasons for awarding an 
effective date of January 29, 1999.  In the April 2000 rating 
decision and the April 2000 statement of the case, the RO 
explained its reasons and bases as to why it granted an 
effective date of October 21, 1998, for the award of pension 
benefits.  In the April 2000 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date for the award 
of pension benefits.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative at that time, the Montana Veterans Affairs 
Division.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, following the receipt of the veteran's 
September 1998 VA claim for pension benefits, the RO issued a 
rating decision, which awarded pension benefits as of 
September 22, 1998, wherein it explained to the veteran why 
that effective date was chosen and why an effective date 
earlier than that was not warranted.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


II.  Decision

The veteran has claimed that he filed his claim for pension 
benefits in August 1998, and that this should be the 
effective date assigned for the award of pension benefits.  

The Board finds, however, that the record reflects that the 
veteran first filed a claim for VA pension benefits on 
September 22, 1998.  The application for benefits shows that 
the VARO in Honolulu, Hawaii, put a date stamp of September 
22, 1998 on that document.

The Board notes that, initially, the RO had been unable to 
find the veteran's September 1998 claim for benefits.  When 
it awarded pension benefits in March 2000, it granted an 
effective date of January 29, 1999, based upon the submission 
of a statement from the veteran in which he stated he was 
seeking pension benefits.  Following the issuance of the 
March 2000 rating decision, the veteran alleged that he had 
submitted a claim for pension benefits at the Honolulu, 
Hawaii, RO in August 1998.  Although the RO was unable to 
find the veteran's 1998 pension application, the veteran 
submitted a letter from the Honolulu, Hawaii, RO, dated 
October 21, 1998, wherein it stated that it was processing 
the veteran's claim and apologized for the delay.  The RO 
then granted an effective date of October 21, 1998, for the 
award of pension benefits, stating that without objective 
evidence in the record that the veteran had filed a claim for 
VA pension benefits prior to that time, an effective date 
earlier than October 21, 1998, could not be granted.  

The veteran continued to assert that he submitted his claim 
for pension benefits in August 1998.  Subsequently, the 
veteran's September 1998 claim for VA pension benefits was 
found and associated with the claims file.  The application 
showed that it was signed by the veteran on September 22, 
1998, and that the date stamp by the RO is shown as September 
22, 1998.  Thus, as stated above, in an April 2001 rating 
decision, the RO granted an effective date of September 22, 
1998, for the award of pension benefits.

The veteran has not stated that he is satisfied with this 
effective date.  The RO noted that because the veteran had 
stated he felt he had submitted his claim in August 1998 that 
it believed the veteran's claim had not been granted in full 
and continued the appeal.  The Board agrees that the issue 
remains on appeal.

Under 38 U.S.C.A. § 5110(a) (West 1991), except as otherwise 
provided, the effective date of an award of pension will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  (Emphasis added.)  See also 
38 C.F.R. § 3.400 (2001).  

The Board has carefully reviewed the record and finds that 
the veteran's request for an effective date earlier than 
September 22, 1998, is legally impossible.  The veteran's VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, was received at the RO on September 22, 1998, which 
is the date of claim.  See 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  There is no objective evidence in the 
record to show that the veteran submitted a claim for VA 
pension benefits prior to this time.  Although the veteran 
claims that he submitted a claim for VA pension benefits in 
August 1998, there is no evidence in the claims file to 
substantiate his allegation.  It is clear that the veteran 
submitted a claim for VA pension benefits, which he signed 
and dated it with a September 22, 1998, date.  In fact, the 
September 22, 1998 claim form reflects that the veteran 
indicated that his only previous claim had been for 
educational benefits.  Thus, September 22, 1998 is the 
earliest date in the record that establishes that the veteran 
was seeking VA pension benefits.

Although there are VA treatment records dated prior to the 
time the veteran submitted his claim for pension benefits, 
the statute indicates that, when the date of claim and date 
entitlement arose are different, the later date will be the 
effective date.  See 38 U.S.C.A. § 5110(a).  Therefore, even 
if the medical evidence demonstrated that veteran was 
permanently and totally disabled prior to September 22, 1998, 
this would not provide a basis for assigning an earlier 
effective date.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The RO has 
granted the earliest effective date allowable based upon the 
facts in this case.  The Board finds that the appellant's 
claim for an effective date earlier than September 22, 1998, 
for the award of pension benefits, lacks legal merit.


ORDER

An effective date earlier than September 22, 1998, for the 
grant of nonservice-connected pension benefits is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

